Citation Nr: 1031109	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-42 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior 
to November 5, 2008, an initial rating higher than 20 percent 
from November 5, 2008, and an initial rating higher than 40 
percent from June 26, 2009, for varicose veins of the right leg.  

2.  Entitlement to an initial rating higher than 10 percent prior 
to November 5, 2008, an initial rating higher than 20 percent 
from November 5, 2008, and an initial rating higher than 40 
percent from June 26, 2009, for varicose veins of the left leg.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the 
Navy from June 1975 to June 1979 and from September 1987 to June 
2003, with an intervening period of service in the Naval Reserve 
of 7 years, 11 months, and 26 days.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection and a 
noncompensable rating for varicose veins of the lower 
extremities, effective in July 2003.  

In a December 2005 rating decision, the RO granted separate 
initial ratings of 10 percent for varicose veins of the right leg 
and 10 percent for varicose veins of the left leg, effective in 
July 2003.  In a May 2010 rating decision, the RO granted an 
initial rating of 20 percent effective November 5, 2008, and an 
initial rating of 40 percent effective June 26, 2009, for the 
varicose veins of the right leg, and also granted the same 
ratings (and effective dates) with respect to the varicose veins 
of the left leg.  The Veteran contends that the initial higher 
ratings should be effective prior to November 5, 2008, and June 
26, 2009.  

In September 2007 and March 2009, the Board remanded the case for 
additional development. As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

As noted in the remand in March 2009, the claim of service 
connection for a nasal condition has been raised by the Veteran 
in November 2004 is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  Prior to November 5, 2008, the varicose veins of the right 
leg were manifested by intermittent edema and aching and fatigue 
after prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery; there was no 
persistent edema, incompletely relieved by elevation of the 
extremity.  

2.  From November 5, 2008, the varicose veins of the right leg 
are manifested by persistent edema and stasis pigmentation 
without evidence of ulceration.  

3.  Prior to November 5, 2008, the varicose veins of the left leg 
were manifested by intermittent edema and aching and fatigue 
after prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery; there was no 
persistent edema, incompletely relieved by elevation of the 
extremity.  

4.  From November 5, 2008, the varicose veins of the left leg are 
manifested by persistent edema and stasis pigmentation without 
evidence of ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
prior to November 5, 2008, and an initial rating higher than 40 
percent from June 26, 2009, for varicose veins of the right leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2009).

 2.  The criteria for an initial rating of 40 percent, effective 
November 5, 2008, to June 26, 2009, for varicose veins of the 
right leg have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).

3.  The criteria for an initial rating higher than 10 percent 
prior to November 5, 2008, and an initial rating higher than 40 
percent from June 26, 2009, for varicose veins of the left leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2009).

4.  The criteria for an initial rating of 40 percent, effective 
November 5, 2008, to June 26, 2009, for varicose veins of the 
left leg have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO did not provide the Veteran with content-complying VCAA 
notice on the underlying claim of service connection for varicose 
veins.  However, the RO did provide post-adjudication VCAA notice 
by letters, dated in May 2005, March 2006, and June 2010.  The 
notice included the type of evidence needed to substantiate the 
claim for initial higher ratings for the varicose veins of the 
lower extremities, namely, evidence to show that the disability 
was worse and the effect the disability had on employment.  The 
Veteran was also notified that VA would obtain service records, 
VA records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The March 2006 and June 
2010 notice included the elements of a service connection claim, 
including the effective date of a claim and the degree of 
disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of Dingess 
v. Nicholson, 19 Vet. App. 473, 484- 86 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 
1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication.  




The procedural defect was cured as after the RO provided content-
complying VCAA notice, the claim was readjudicated, as evidenced 
by the supplemental statement of the case, dated in December 
2005, February 2007, December 2008, and May 2010.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran has submitted private records 
and statements in support of his claim.  He has not identified 
any other pertinent records, such as VA treatment records, for 
the RO to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in October 2003 (in support of his 
claim of service connection), August 2005, November 2008, and 
June 2009, specifically to evaluate the nature and severity of 
the varicose veins.  As there is no indication of the existence 
of additional evidence to substantiate the claim, the Board 
concludes that no further assistance to the Veteran in developing 
the facts pertinent to the claim is required to comply with the 
duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Evaluating Disabilities

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, the Board will consider whether separate ratings may 
be assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Higher Schedular Ratings

The Veteran contends that higher ratings are warranted for his 
varicose veins of the lower extremities.  In particular, he has 
asserted that ratings higher than 10 percent are in order from 
July 2003, when service connection was established for the 
disabilities.  Varicose veins of each leg are evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7120, as follows:  10 percent 
prior to November 5, 2008; 20 percent from November 5, 2008, and 
40 percent from June 26, 2009.

Under Diagnostic Code 7120, a 10 percent rating is warranted for 
varicose veins that are manifested by intermittent edema of an 
extremity or aching and fatigue in leg after prolonged standing 
or walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent rating is warranted for 
varicose veins that are manifested by persistent edema, 
incompletely relieved by elevation of extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating is 
warranted for varicose veins that are manifested by persistent 
edema and stasis pigmentation or eczema, without or without 
intermittent ulceration.  

A 60 percent rating is warranted for varicose veins that are 
manifested by persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  

The pertinent evidence includes VA examinations in October 2003, 
August 2005, November 2008, and June 2009, as well as private 
records.  After review of the record, the Board finds that the 
evidence supports the assignment of an initial 40 percent rating 
for the varicose veins of the right leg and an initial 40 percent 
rating for the varicose veins of the left leg, for the period of 
November 5, 2008, to June 26, 2009.  Otherwise, for the periods 
prior to November 5, 2008 and from June 26, 2009, the evidence 
does not support higher ratings for the varicose veins, as will 
be discussed.  

Period Prior to November 5, 2008

In order to satisfy the criteria for the next higher rating, 20 
percent, the evidence must demonstrate that the Veteran's 
varicose veins of the legs were marked by persistent edema, which 
is incompletely relieved by elevation of the legs; and the legs 
may or may not show beginning stasis pigmentation or eczema.  

The evidence shows that during his last years of service the 
Veteran was diagnosed with varicosities in the lower extremities.  
There is no evidence that the condition was marked by persistent 
edema that was incompletely relieved by elevation of the legs.  
Just after his discharge from service in June 2003, he underwent 
a VA examination in October 2003, at which time the varicose 
veins (worse in the left leg) were visible, but there was notably 
an absence of edema in each lower extremity.  Although the 
Veteran submitted a brief statement from his private physician, 
J.D., M.D., dated in December 2004, in which the physician noted 
moderately severe varicose veins, there is no showing that edema 
was present, and if so, whether it was persistent.  



At the time of a fee-basis VA examination in August 2005, the 
reported history of the Veteran's varicose veins in the lower 
extremities was notably for leg edema occurring intermittently, 
which could be relieved by foot elevation or compression hosiery, 
and dark pigmentation of the skin.  On examination of the legs, 
varicose veins were evident on both lower extremities, and stasis 
pigmentation was present.  However, there was no ulceration, 
eczema, or edema.  While the examiner noted that the effect of 
the Veteran's condition was that he was not able to stand or walk 
for prolonged periods due to pain in both lower extremities, 
there was no objective showing of edema.  

For this period, the only other medical records related to 
varicose veins are private treatment records from the Vein & 
Laser Center dated in March 2007, which indicate that the Veteran 
was seen on two occasions, two weeks apart.  On each occasion, 
varicosities in both lower extremities were observed, and it was 
also noted that there was 1+ edema.  There is no indication as to 
whether the edema was persistent and whether it was incompletely 
relieved by elevation of extremity.  The Board is not persuaded 
that a showing of edema, observed on two occasions that are two 
weeks apart, constitutes a persistent condition under the 
criteria of Diagnostic Code 7120.  Moreover, the criteria of 
Diagnostic Code 7120 also require that edema be incompletely 
relieved by elevation, and there is no objective demonstration 
that such is the case at any time prior to November 5, 2008.  

In view of the foregoing, the Board cannot conclude that the 
Veteran meets the criteria for an initial rating higher than 10 
percent as the evidence does not demonstrate persistent edema 
that was relieved incompletely by elevation of the legs.  

Period from November 5, 2008, to June 26, 2009

For this period, each of the Veteran's legs is assigned a 20 
percent rating for the varicose veins.  In order to satisfy the 
criteria for the next higher rating, 40 percent, the evidence 
must demonstrate that there is persistent edema and stasis 
pigmentation or eczema; the legs may or may not show intermittent 
ulceration.  

The evidence shows that at the time of a VA examination on 
November 5, 2008, the Veteran reported that his condition was 
progressively worse.  He complained of persistent edema and skin 
discoloration.  He denied any ulceration.  On examination of both 
legs, there was edema (not massive or boardlike edema) and stasis 
pigmentation or eczema, but there was no ulceration.  There were 
significant effects on his occupation, as his disability 
decreased his mobility and he experienced lack of stamina and 
pain.  Nevertheless, he maintained a full-time job as a security 
guard.  Given the foregoing, there is sufficient supportive 
evidence to show that the Veteran meets the criteria for an 
initial 40 percent rating for the varicose vein condition for 
each leg.  

For this period, however, the evidence as noted does not 
demonstrate that there is persistent ulceration, which is a 
requirement for the assignment of a 60 percent rating.  There is 
no other medical evidence, and the Veteran does not contend, that 
his varicose veins are manifested by ulceration.  Thus, an 
initial rating higher than 40 percent is not supported by the 
record.  

Period from June 26, 2009

In order to satisfy the criteria for the next higher rating, 60 
percent, the evidence must demonstrate that the Veteran's 
varicose veins of the legs are marked by persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  While there is clear evidence of 
persistent edema and stasis pigmentation, there is no objective 
evidence of any ulceration.  At the time of the June 26, 2009 VA 
examination, it was noted that the Veteran's medical history was 
negative for ulceration and that on examination that day there 
was no ulceration present.  There is no other medical evidence of 
record during this period in question to show that the Veteran's 
varicose veins are manifested by ulceration.  Therefore, an 
initial rating higher than 40 percent is not supported by the 
record.  





Conclusion

As previously shown, consideration has been given to "staged 
ratings" for the varicose veins disabilities over the entire 
period covered in this appeal, that is, from the effective date 
of service connection in July 2003 until the present.  The Board 
concludes that clinical findings have demonstrated that the 
Veteran's right leg varicose veins and left leg varicose veins 
are each properly evaluated as follows:  10 percent prior to 
November 5, 2008, and 40 percent from November 5, 2008.  

Thus, to the extent that a 40 percent rating, and no higher, is 
appropriate for each leg for the period of November 5, 2008, to 
June 26, 2009, the claim for higher ratings is granted.  
Otherwise, for each leg the preponderance of the evidence is 
against the assignment of an initial rating higher than 10 
percent prior to November 5, 2008, and of an initial rating 
higher than 40 percent from June 26, 2009, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore, adequate, and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).



The Board finds that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, that is, his 
varicose veins of both legs, which is contemplated by the Rating 
Schedule, under Diagnostic Code 7120.  In other words, the 
Veteran does not experience any symptomatology not already 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore, adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent prior to November 5, 
2008, and an initial rating higher than 40 percent effective June 
26, 2009, for varicose veins of the right leg, are denied.  

An initial rating of 40 percent effective November 5, 2008 to 
June 26, 2009, for varicose veins of the right leg, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.   

An initial rating higher than 10 percent prior to November 5, 
2008, and an initial rating higher than 40 percent effective June 
26, 2009, for varicose veins of the left leg, are denied.  

An initial rating of 40 percent effective November 5, 2008 to 
June 26, 2009, for varicose veins of the left leg, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.   



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


